                Case 3:20-cv-05211-RBL Document 8 Filed 04/09/20 Page 1 of 2




 1                                                    THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   ZOOMINFO TECHNOLOGIES LLC,                        )
                                                       )    Case No. 3:20-cv-05211-RBL
10                                       Plaintiff,    )
                                                       )    DECLARATION OF DARIN M.
11            v.                                       )    SANDS IN SUPPORT OF
                                                       )    PLAINTIFF’S MOTION TO
12   COLLABERA, INC.,                                  )    REQUEST ENTRY OF DEFAULT
                                                       )    AGAINST DEFENDANT
13                                     Defendant.      )
                                                       )
14

15            I, Darin M. Sands, declare and state as follows:
16            1.        I, Darin M. Sands, am a shareholder in the law firm of Lane Powell PC and am
17   counsel of record for Plaintiff ZoomInfo Technologies LLC (“Plaintiff”).
18            2.        On March 6, 2020, Plaintiff filed a Complaint in the U.S. District Court for the
19   Western District of Washington against Defendant Collabera, Inc. (“Defendant”).
20            3.        On March 11, 2020, service of the Complaint and Summons was personally made
21   on Connie Hogan, the person in charge of the office of BlumbergExcelsior Corporate Services,
22   Inc., Defendant’s registered agent, at 1780 Barnes Blvd, Tumwater, Washington 98512. A true
23   and correct copy of the Affidavit of Service is attached hereto as Exhibit A.
24            4.        Defendant failed to appear in this action, failed to file an Answer or other
25   pleading, and failed to defend itself or otherwise respond to the Complaint.
26            5.        Defendant’s deadline to answer, plead, or otherwise respond to the complaint has
27   expired. Accordingly, Defendant is in default pursuant to Fed. R. Civ. P. 55(a).

     DECLARATION OF DARIN M. SANDS - 1                                              LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     Case No. 3:20-cv-05211-RBL                                             PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200
     710004.0088/8033450.1
                Case 3:20-cv-05211-RBL Document 8 Filed 04/09/20 Page 2 of 2




 1            6.        Plaintiff respectfully requests entry of default against Defendant.

 2

 3            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 4   and correct.

 5            Executed this 9th day of April, 2020.

 6

 7                                                      s/ Darin M. Sands
                                                       Darin M. Sands
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     DECLARATION OF DARIN M. SANDS - 2                                                 LANE POWELL PC
                                                                             601 SW SECOND AVENUE, SUITE 2100
     Case No. 3:20-cv-05211-RBL                                                PORTLAND, OREGON 97204-3158
                                                                                 503.778.2100 FAX: 503.778.2200
     710004.0088/8033450.1
